NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JAN 11 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    17-10217

                  Plaintiff-Appellee,             D.C. No.
                                                  4:16-cr-00855-RCC-BGM-1
    v.

ALFREDO ENOS LANDEROS,                            MEMORANDUM*

                  Defendant-Appellant.

                      Appeal from the United States District Court
                               for the District of Arizona
                       Raner C. Collins, District Judge, Presiding

                      Argued and Submitted September 12, 2018
                              San Francisco, California

Before: BERZON, RAWLINSON, and WATFORD, Circuit Judges.

         Alfredo Landeros appeals the district court’s denial of his motion to dismiss

the indictment based on police officers’ alleged abuses after Landeros’s arrest.1 We

affirm.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
 Appellant also challenges the district court’s denial of his motion to suppress. We
address that challenge in a concurrently-filed opinion.
       “[T]he court may exercise its inherent, supervisory powers to dismiss an

indictment because of outrageous government conduct.” United States v. Restrepo,

930 F.2d 705, 712 (9th Cir. 1991) That said, “[b]ecause it is a drastic step,

dismissing an indictment is a disfavored remedy,” United States v. Rogers, 751
F.2d 1074, 1076 (9th Cir. 1985), appropriate only where prosecutor or law

enforcement misconduct was “patently egregious” or “flagrant.” United States v.

Jacobs, 855 F.2d 652, 655 (9th Cir. 1988) (per curiam); Rogers, 751 F.2d at 1080.

The misconduct must also be prejudicial. United States v. Owen, 580 F.2d 365, 367

(9th Cir. 1978).

       Whether or not Landeros could establish that the officers’ actions constituted

unreasonable force for purposes of a 42 U.S.C. § 1983 action like those he cites,

see, e.g., Muehler v. Mena, 544 U.S. 93, 102 (2005), the alleged abuses do not rise

to the level of egregiousness required under this circuit’s precedent to dismiss the

indictment, especially given that Landeros did not seek medical attention upon

arrival at the detention center after his arrest.

       AFFIRMED as to the issue covered by this disposition.




                                            2